DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 10/20/2022.
Claims 1, 4, 6-20 and 22 are pending in this application. In the Amendment, claims 1 and 18-20 are amended. 
Response to Arguments
Applicant’s arguments with respect to claims amended 10/20/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (“Raghunath”, US 2016/0350716) in view of Pulier et al. (“Pulier”, US 2017/0052676) in view of Piya et al. (“Piya”, US 2018/0122138) in view of Zhou et al. (“Zhou”, US 2011/0022992) and further in view of Martinazzi et al. (“Martinazzi”, US 2019/0095436).
As per claim 1, Raghunath teaches a method comprising: at a device including a non-transitory memory (Raghunath, Fig.2, memory 120) and one or more processors (Raghunath, Fig.2, processor 110) coupled with the non-transitory memory: 
obtaining a first virtual object kit that includes:
 a virtual object template for assembling a virtual object of a first virtual object type (Raghunath, para.13-14, Fig.1A-B, digital asset 212a of object type Logo; para.17, asset may be template), wherein the first virtual object type is defined by a plurality of portions (Raghunath, para.13-14, 18, Fig.1A-B, plurality of design components 214 associated with each object type 212); and
a first set of selectable components for the plurality of portions (Raghunath, para.13-14, 18, Fig.1A-B, plurality of design components 214 associated with each object type 212);
obtaining a second virtual object kit that includes a plurality of virtual objects of a second virtual object type that is different from the first virtual object type (Raghunath, para.13-14, Fig.1A-B, digital asset 212b of type Letterhead includes plurality of objects 214b2214b3); and 
merging the first virtual object kit and the second virtual object kit in order to form a third virtual object kit (Raghunath, para.14, Fig.1B, merge of asset 212a and 212b forms digital asset 212d of object type stylesheet) that includes: 
portion of the virtual object template from the first virtual object kit (Raghunath, para.13-14, 40, Fig.1A-B, color swatch 214a3 is portion of components 214a3 from asset 212a; para.17, asset may be template); and
a second set of selectable components for the plurality of portions (Raghunath, para.13-14, Fig.1A-B, digital asset 212b of type Letterhead includes plurality of objects 214b2214b3) and including at least a subset of the plurality of virtual objects from the second virtual object kit as selectable components for assembling a virtual object (Raghunath, Fig.1B, para.14, 40, font 214b1 is portion of components 214b1 from asset 212b).
However Raghunath does not teach the third virtual object kit to include the virtual object template from the first virtual object kit; and a second set of selectable components that replaces the first set of selectable components by not including the selectable components from the first set of selectable components and assembling the virtual object of the first virtual object type using the virtual object template.  Pulier teaches a method of creating virtual objects wherein a virtual object kit (Pulier, para.45, 58, library) includes a virtual object template and assembling the virtual object using the virtual object template (Pulier, para.45, 58, virtual objects created using selected templates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pulier’s teaching with Raghunath’s method in order to save user time in creating virtual objects.
Furthermore, the method of Raghunath and Pulier does not teach a second set of selectable components that replaces the first set of selectable components by not including the selectable components from the first set of selectable components and assembling the virtual object of the first virtual object type.  Piya teaches a method of creating objects wherein assembling the virtual object to be of the first virtual object type  (Piya, para.74-79, 88, base of object imported from first type to create new design of same type). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Piya’s teaching with the method of Raghunath and Pulier in order to duplicate virtual objects quickly.
Additionally, the method of Raghunath, Pulier and Piya does not explicitly teach a second set of selectable components that replaces the first set of selectable components by not including the selectable components from the first set of selectable components. Zhou teaches a method of merging objects wherein a second set of selectable components replaces a first set of selectable components (Zhou, para.127, 142, new objects created by replacing audio component from set with an audio component from another set). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Zhou’s teaching with the method of Raghunath, Pulier and Piya in order to create new objects seamlessly.
Furthermore, the method of Raghunath, Pulier, Piya and Zhou does not teach determining whether the first virtual object kit and the second virtual object kit satisfy a merge criterion by determining whether at least a subset of the plurality of virtual objects from the second virtual object kit are compatible with the virtual object template from the first virtual object kit; and in response to determining that the first virtual object kit and the second virtual object kit satisfy the merge criterion, merging the first virtual object kit with the second virtual object kit. Martinazzi teaches a method of creating virtual objects wherein determining whether a first virtual object  and a second virtual object satisfy a merge criterion by determining whether at least a subset of the plurality of virtual objects from the second virtual object are compatible with the virtual object template from the first virtual object and in response merging the first virtual object with the second virtual object (Martinazzi, para.33, 68, 70, 120-121, subset of media objects that are compatible with template are only merged according to rules). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Martinazzi’s teaching with the method of Raghunath, Pulier, Piya and Zhou in order to eliminate duplicate portions.
As per claim 4, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, wherein the first virtual object template includes a plurality of virtual object templates (Pulier, para.45, 58, plurality of templates), and wherein the merging comprises: selecting the virtual object kit from the plurality of virtual object templates (Pulier, para.45, 58, plurality of templates; Raghunath, Fig.1B, para.14, 18, 25-27, 40, Fig.3B, design interface allows for aggregation of assets). 
As per claim 6, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, wherein the merging comprises: indicating that a first portion of the third virtual object kit is made from the first virtual object kit; and indicating that a second portion of the third virtual object kit is made from the second virtual object kit (Raghunath, para.14, object 212d linked to extracted portions from objects 212a-c by metadata indicating the source object). 
As per claim 7, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 6, wherein the merging comprises: distributing, based on the first portion, a first amount of credits to a first entity that created the first virtual object kit; and distributing, based on the second portion, a second amount of credits to a second entity that created the second virtual object kit (Raghunath, para.15, metadata indicating the source object enables credit/monetize asset usage to author of object). 
As per claim 8, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, further comprising: transmitting the third virtual object kit (Raghunath, para.14, new digital asset generated in asset repository 210). 
As per claim 9, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 8, wherein transmitting the third virtual object kit comprises: distributing the third virtual object kit via a digital asset store (Raghunath, para.29, 46; Fig.1B, objects distributed from an asset repository 210). 
As per claim 10, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, further comprising: receiving a credit in response to the third virtual object kit being used to synthesize the virtual object of the first virtual object type (Raghunath, para.15, metadata indicating the source object enables credit/monetize asset usage to author of object). 
As per claim 11, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, further comprising: receiving a credit in response to the third virtual object kit being merged with a fourth virtual object kit in order to form a fifth virtual object (Raghunath, para.15, 30-31, metadata indicating the source object enables credit/monetize asset usage to author of object). 
As per claim 12, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, wherein obtaining the first virtual object kit comprises: receiving the first virtual object kit from a digital asset store where a first entity uploaded the first virtual object kit (Raghunath, para.13, 29, 46; Fig.1A, objects created and stored in asset repository 210 by users).
As per claim 13, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 12, wherein obtaining the second virtual object kit comprises: receiving the second virtual object kit from the digital asset store where a second entity uploaded the second virtual object kit (Raghunath, para.13, 29, 46; Fig.1A, objects created and stored in asset repository 210 by users). 
As per claim 14, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, further comprising: after merging the first virtual object kit with the second virtual object to form the third virtual object kit: obtaining a fourth virtual object kit that corresponds to a fourth virtual object type (Raghunath, Fig.1A, fourth object 212c; para.26; Fig.3B, objects obtained from asset repository 210); and merging the third virtual object kit with the fourth virtual object kit in order to form a modified third virtual object kit (Raghunath, para.25-27, Fig.3B, design interface allows for modification of assets). 
As per claim 15, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 14, wherein merging the third virtual object kit with the fourth virtual object kit comprises: adding a virtual object template from the fourth virtual object kit to the third virtual object kit (Raghunath, para.18, 25-27, Fig.3B, design interface allows for aggregation of assets; Fig.1A, 214c added to third object). 
As per claim 16, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 14, wherein merging the third virtual object kit with the fourth virtual object kit comprises: adding one or more components from the fourth virtual object kit to the second set of selectable components (Raghunath, para.25-27, Fig.3B, design interface allows for addition of components from other assets; Fig.1A, component 214c added to third object). 
	Claims 19-20 are similar in scope to claim 1, and are therefore rejected under similar rationale.
As per claim 22, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, wherein the plurality of portions includes a first portion and a second portion (Raghunath, para.13-14, 18, Fig.1A-B, plurality of design components 214 associated with each object type 212); wherein the first set of selectable components includes a first subset of selectable components for the first portion and a second subset of selectable components for the second portion (Piya, para.74-75, 88, multiple components available for parts of object from different repositories); and wherein the second set of selectable components includes a third subset of selectable components that replaces the first subset and a fourth subset of selectable components that replaces the second subset (Zhou, para.127, 142, new objects created by replacing audio component from set with an audio component from another set).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (“Raghunath”, US 2016/0350716), Pulier et al. (“Pulier”, US 2017/0052676), Piya et al. (“Piya”, US 2018/0122138), Zhou et al. (“Zhou”, US 2011/0022992) and Martinazzi et al. (“Martinazzi”, US 2019/0095436) in view of Zankowski et al. (“Zankowski”, US 2019/0114840).
As per claim 17, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1, further comprising: receiving a request to assemble a virtual object, wherein the request includes a selection of components from the second set of selectable components in the third virtual object kit (Raghunath, Fig.1B, para.14, 40, curated components); synthesizing the virtual object in accordance with the request (Raghunath, para.14, new digital asset generated in asset repository 210).  However, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi does not teach instantiating the virtual object in an environment. Zankowski teaches a method of creating digital assets to create virtual objects and instantiating the virtual object in a CGR environment (Zankowski, para.26-29 creating VR interface using digital assets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Zankowski’s teaching with the method of Raghunath, Pulier, Piya, Zhou and Martinazzi in order to allow objects to adapt to different environments (Zankowski, para.3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (“Raghunath”, US 2016/0350716), Pulier et al. (“Pulier”, US 2017/0052676), Piya et al. (“Piya”, US 2018/0122138), Zhou et al. (“Zhou”, US 2011/0022992) and Martinazzi et al. (“Martinazzi”, US 2019/0095436) in view of Breindel et al. (“Breindel”, US 2018/0330096).
As per claim 18, the method of Raghunath, Pulier, Piya, Zhou and Martinazzi teaches the method of claim 1 however does not teach in response to determining that the merge criterion is not satisfied, displaying, on a display coupled with the device, a prompt indicating that the first virtual object kit and the second virtual object kit cannot be merged.  Breindel teaches a method of creating virtual objects wherein in response to determining that the merge criterion is not satisfied, displaying, on a display coupled with the device, a prompt indicating that the first virtual object and the second virtual object cannot be merged (Breindel, para.57-58, 88, user is prompted to indicate incompatibility of objects).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Breindel’s teaching with the method of Raghunath, Pulier, Piya, Zhou and Martinazzi in order to notify the user of incompatibilities.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Tue/Thur-Fri 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177